  Case 18-06617         Doc 42     Filed 04/03/19 Entered 04/03/19 09:41:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06617
         KENNETH WAYNE HEADY
         FELICIA JUANITA HEADY
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/07/2018.

         2) The plan was confirmed on 06/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/04/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-06617      Doc 42        Filed 04/03/19 Entered 04/03/19 09:41:22                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $9,930.00
       Less amount refunded to debtor                           $450.00

NET RECEIPTS:                                                                                    $9,480.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $420.84
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,420.84

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                  Unsecured         189.00           NA              NA            0.00       0.00
ADT SECURITY SERVICES           Unsecured         250.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC             Unsecured      1,019.00       1,096.82        1,096.82           0.00       0.00
AT&T SERVICES INC               Unsecured         582.00        638.98          638.98           0.00       0.00
AT&T SERVICES INC               Unsecured      2,300.00       2,281.66        2,281.66           0.00       0.00
AT&T SERVICES INC               Unsecured         255.00           NA              NA            0.00       0.00
CACH LLC                        Unsecured         475.00           NA              NA            0.00       0.00
CAPITAL MANAGEMENT SERVICES     Unsecured      2,400.00            NA              NA            0.00       0.00
CERASTES LLC                    Unsecured            NA         892.06          892.06           0.00       0.00
COMMONWEALTH EDISON             Unsecured         728.00        733.00          733.00           0.00       0.00
CREDIT ACCEPTANCE CORP          Unsecured      9,017.28       9,036.28        9,036.28           0.00       0.00
CREDIT COLLECTION SERV          Unsecured         256.00           NA              NA            0.00       0.00
CREDIT COLLECTION SERV          Unsecured         250.00           NA              NA            0.00       0.00
CREDITBOX.COM                   Unsecured      2,500.00         546.85          546.85           0.00       0.00
DIRECT TV                       Unsecured         600.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC     Unsecured           0.00           NA              NA            0.00       0.00
EXETER FINANCE LLC              Unsecured      8,175.00       8,042.27        8,042.27           0.00       0.00
FIRST MIDWEST BANK              Unsecured         400.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC         Unsecured          10.00           NA              NA            0.00       0.00
FRANCISCAN HAMMOND CLINIC       Unsecured         230.00        227.40          227.40           0.00       0.00
GINNYS                          Unsecured         153.00           NA              NA            0.00       0.00
GOLDEN GREEN SVCS               Unsecured         350.00        396.86          396.86           0.00       0.00
IL DEPT OF HEALTHCARE           Unsecured          80.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Priority       1,200.00          98.00           98.00          98.00       0.00
INGALLS MEMORIAL HOSPITAL       Unsecured         240.00        170.41          170.41           0.00       0.00
INTERNAL REVENUE SERVICE        Priority          450.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Secured        9,500.00     14,983.02        14,983.02      1,636.30     538.24
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      5,500.00       2,335.54        2,335.54           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA       1,455.13        1,455.13           0.00       0.00
MIDLAND FUNDING                 Unsecured         780.00        641.59          641.59           0.00       0.00
MIDWEST ORTHOPAEDIC CONSULTA    Unsecured         107.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-06617      Doc 42        Filed 04/03/19 Entered 04/03/19 09:41:22                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim         Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed          Paid          Paid
NICOR GAS                       Unsecured           0.00           NA           NA              0.00        0.00
PCL ALVERNO                     Unsecured          21.00           NA           NA              0.00        0.00
PERITUS PORTFOLIO SERVICES      Secured       10,500.00     19,780.71     19,780.71        2,083.87      702.75
PERITUS PORTFOLIO SERVICES      Unsecured     10,388.00            NA           NA              0.00        0.00
PNC BANK                        Unsecured         350.00           NA           NA              0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,200.00         463.47       463.47             0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         379.00        572.45       572.45             0.00        0.00
PRIMARY HEALTHCARE ASSN         Unsecured          20.00           NA           NA              0.00        0.00
QUANTUM3 GROUP LLC              Unsecured         708.00           NA           NA              0.00        0.00
REAL TIME SOLUTIONS INC         Unsecured      1,500.00            NA           NA              0.00        0.00
SULLIVAN URGENT AID             Unsecured         101.00           NA           NA              0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured          96.00         77.00        77.00             0.00        0.00
US BANK                         Unsecured         350.00           NA           NA              0.00        0.00
US DEPART OF EDUCATION MOHELA   Unsecured     18,744.00     31,309.91     31,309.91             0.00        0.00
US DEPART OF EDUCATION MOHELA   Unsecured     11,809.00            NA           NA              0.00        0.00
VILLAGE OF OLYMPIA FIELDS       Unsecured         500.00           NA           NA              0.00        0.00
VILLAGE OF PARK FOREST          Unsecured         265.00           NA           NA              0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00               $0.00                  $0.00
      Mortgage Arrearage                                    $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                          $34,763.73           $3,720.17              $1,240.99
      All Other Secured                                     $0.00               $0.00                  $0.00
TOTAL SECURED:                                         $34,763.73           $3,720.17              $1,240.99

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                  $0.00               $0.00
       Domestic Support Ongoing                              $0.00                  $0.00               $0.00
       All Other Priority                                   $98.00                 $98.00               $0.00
TOTAL PRIORITY:                                             $98.00                 $98.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $60,917.68                   $0.00               $0.00


Disbursements:

       Expenses of Administration                             $4,420.84
       Disbursements to Creditors                             $5,059.16

TOTAL DISBURSEMENTS :                                                                           $9,480.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-06617         Doc 42      Filed 04/03/19 Entered 04/03/19 09:41:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
